       Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 1 of 10

                                                                                        DOC NO
                     IN THE UNITED STATES DISTRICT COURT
                                                                                       '"[)/Fil f O
                   FOR THE WESTERN DISTRICT OF WISCONSIN                             OCT IO Pf~ 2: 5 7


UNITED STATES OF AMERICA                                    INDICTMENT

             V.                                  Case No.     /<g -C1<- /3{t? -vut<...,
                                                            18 u.s.c. § 1343
LLOYDROBL,                                                  42 U.S.C. § 7413(c)(5)
aka Lloyd Schmotter                                         15 U.S.C. § 2615(b)
                                                            18 U.S.C. § 1512(c)(l)

                           Defendant.




THE GRAND JURY CHARGES:

                                  COUNTS 1-14

      1.     At times material to this indictment:

                                   Factual Background

             a.     Defendant LLOYD ROBL, aka Lloyd Schrnotter (ROBL) worked as a

self-employed asbestos abatement contractor in Minnesota and Wisconsin. ROBL

performed asbestos removal and disposal services for residential and commercial clients.

These services included: (1) boiler and furnace removal; (2) removing asbestos insulation

around pipes; (3) removing asbestos flooring, tiles, and mastic; (4) removing asbestos

ceiling tiles; and (5) removing asbestos insulation and contaminated wallboard.

             b.     ROBL operated his asbestos abatement business under the name

AAS Incorporated (AAS), and ran it from his home in New Richmond, Wisconsin.

From 2011 to 2013, ROBL operated AAS from 1947 6 th Street West, New Richmond, WI.

From 2014 to 2016, ROBL operated AAS from 1930 Hwy 64, New Richmond, WI. ROBL
       Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 2 of 10


kept asbestos abatement equipment for AAS at his h ome, including tools, trucks, SUVs,

trailers, rolls of plastic sheeting, containment suits, and respirators.

              c.     ROBL used a computer at his home to generate and maintain

business records for AAS, including job estimates, job invoices, client correspondence,

and billing receipts. ROBL also u sed QuickBooks software to manage his accounting

records for AAS. ROBL used his computer to communicate with business clients via

email, using aabatement@hotmail.com, or aas.inc@live.com. The Internet Service

Provider for these two email accounts was Microsoft, whose servers were located

outside of Wisconsin. ROBL also communicated with his business clients by phone,

text, fax, and U.S. Mail.

              d.      ROBL maintained bank accounts in New Richmond, Wisconsin for

AAS at Bremer Bank, TCF Bank, and US Bank. ROBL deposited and cashed customer

checks at these banks, all of which use the Federal Reserve to help facilitate banking

transactions between member banks. All checks presented for payment in Wisconsin at

these banks were scanned and wired to the Federal Reserve Bank in Atlanta, Georgia

and then sent to the issuing bank for payment.

              e.      ROBL advertised AAS's asbestos abatement services on the

Internet, including the Yellow Pages, Craigslist and DexOne websites. The email

servers for Craigslist were located in California and Virginia.

              f.      ROBL obtained asbestos abatement certification and a license from

the Minnesota Department of Health (MDH) in 1993. In July 2001, ROBL's asbestos

abatement license was revoked. On January 9, 2004, the Ramsey County District Court

issued a permanent injunction against ROBL banning him from doing asbestos-related

                                              2
       Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 3 of 10


work without a certificate or license issued by MDH. The court also permanently

enjoined ROBL from representing to consumers that he w as certified or licensed by

MDH to perform asbestos-related work, and from representing to customers that he

was approved by the Environmental Protection Agency, Minnesota Pollution Control

Agency, or the MDH to perform asbestos-related work. ROBL was never licensed by

the State of Wisconsin to do asbestos abatement in Wisconsin.

                                    Legal Background

                         Clean Air Act and Asbestos Regulations

              g.     The Clean Air Act (CAA), 42 U.S.C. §§ 7401-7671(q), is the federal

law enacted by Congress to protect and enhance the quality of the nation's air resources

so as to promote the public health and welfare.

              h.     Congress established in the CAA a list of hazardous air pollutants,

which includes asbestos. 42 U.S.C. § 7412(a)(6), (b); 40 C.F.R. § 61.0l(a). Asbestos is a

heat-resistant mineral fiber, which has been used in insulation and fire-retardant

products.

              1.     Congress h as found that exposure to asbestos fibers has been

identified by reputable medical and scientific evidence as significantly increasing the

incidence of cancer and other severe or fatal diseases s uch as mesothelioma, asbestosis,

and lung cancer. 20 U.S.C. § 3601(a)(l). Congress has further found that medical

science has not established any minimum level of exposure to asbestos fibers which is

considered safe to individuals exposed to the fibers. 20 U.S.C. § 3601(a)(3).




                                             3
       Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 4 of 10


                              Toxic Substances Control Act

              J·     The Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 - 2653,

provides, in part, that a person may not design or conduct response actions with respect

to friable asbestos-containing material in a public or commercial building, unless such

person is accredited to do such work. 15 U.S.C. § 2646(a).

              k.     The State of Minnesota has an EPA-approved asbestos contractor

accreditation program administered by the Minnesota Department of Health, which,

among other things, issues permits to asbestos training providers and issues asbestos

contractor certifications to workers in Minnesota. 326 Minn. Stat. 326.72-326.73; Minn.

Reg. 4620.3702-4620.3722. Under the Minnesota regulations, only workers w ith current

certificate issued by the commissioner can perform asbestos-related work.

              1.     The term "response action," means methods that protect human

health and the environment from asbestos-containing material. Such methods includes

removal, encapsulation, enclosure, repair and operation, and maintenance that protect

human health and the environment from friable asbestos-containing material. 15 U.S.C.

§ 2642(11).

              m.     The term "public and commercial building," means any building,

except for schools, single family homes, or a residential apartment building of fewer

than 10 units. 15 U.S.C. § 2642(10).

              n.     The term "friable asbestos containing material," means any

asbestos-containing material applied on ceilings, walls, structural members, piping,

duct work, or any other part of a building which when dry may be crumbled,

pulverized, or reduced to powder by hand pressure. 15 U.S.C. § 2642(6).

                                           4
       Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 5 of 10


                                          Scheme

       2.     During the period beginning in or about 2011 and continuing to in or

about 2016, in the Western District of Wisconsin and elsewhere, the defendant,

                          LLOYD ROBL, aka Lloyd Sch.matter,

knowingly, and with the intent to defraud, devised and participated in a scheme to

defraud AAS asbestos ab atement customers, and to obtain money and property from

these customers, by means of materially false and fraudulent pretenses, representations,

promises, and by concealment of material facts.

       3.     It was p art of the scheme to defraud that defendant ROBL falsely

advertised on Craigslist and DexOne that he was licensed to do asbestos abatement

(dba as AAS) in Minnesota and Wisconsin. H e also falsely advertised on Craigslist and

DexOne that he had insurance for his asbestos abatement activities.

       4.     It was further part of the scheme to defraud that defendant ROBL lied to

various AAS clients by telling them he was licensed by the State of Minnesota to do

asbestos abatements. ROBL failed to tell clients his license had been revoked in July

2001 and he was permanently enjoined by the State of Minnesota from providing

asbestos abatement services without a license. He also failed to tell these clients he did

not p ossess an abatement license in Wisconsin that allowed him to dispose of the

asbestos waste at his h ome in Wisconsin.

       5.     It was ft.uther part of the scheme to defraud that ROBL provided falsified

documents to various AAS clients, including: (1) falsified instuance policy documents;

(2) falsified Minnesota asbestos abatement licenses for ROBL and AAS; (3) falsified air

sampling results; and (4) falsified asbestos waste manifests. These documents were

                                             5
       Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 6 of 10


falsified to make them appear as if they were current and valid, when in fact, they were

not.

       6.     It was further part of the scheme to defraud that defendant ROBL lied to

various AAS clients by p roviding them with estimates and invoices stating that he

would properly dispose of the asbestos waste. Instead, defendant ROBL improperly

disposed of asbestos waste by: (1) burning the materials in burn piles or in 55-gallon

drums at his home; (2) dumping asbestos-laden materials at various remote locations in

St. Croix County, Wisconsin; and (3) spreading the ashes collected in the 55-gallon burn

barrels along the tree line and in the farm field behind his home, as well as in o ther

remote locations in St. Croix County, Wisconsin.

       7.     It was further part of the scheme to defraud that defendant ROBL lied to

various AAS clients by not providing them w ith proper asbestos removal services,

despite his oral representations and written estimates saying he would follow all state

and federal laws. ROBL failed to follow the legally proper procedures for safely

removing and disposing of asbestos, including: (1) failing to possess a valid asbestos

abatement license; (2) using workers who were not certified to perform asbestos

abatements; (3) failing to use a negative air enclosure area and containment system

when required; (4) failing to take air monitoring samples before, during and after the

removal when required; (5) failing to wet the asbestos m aterial and debris during the

removal process; and (6) failing to double bag and label the asbestos waste.

                                           Wires

       8.     On or about the dates listed below, in the Western District of Wisconsin

and elsewhere, the defend ant,

                                             6
       Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 7 of 10


                              LLOYD ROBL, aka Lloyd Schmo tter,

for the purpose of executing this scheme, knowingly caused to be transmitted, by

mean s of w ire communication in interstate commerce, the signals and w ritings

described below for each count:

COUNT DATE                     NATURE OF WIRE COMMUNICATION
1     12-27-13                 Check #7504 dated 12-23-13 for $3,500 from S.L. payable
                               to AAS deposited into ROBL's bank account #XXX-198
                               at Bremer Bank in New Richmond, WI via electronic
                               clearing through the Federal Reserve Bank in Atlanta,
                               GA.

 2         3-28-14 at          Email from ROBL using aas.inc@live.com to G.
           1:31 p.m.           Construction Inc. in Minnesota with attached AAS
                               invoice # 1972 dated 3-27-14 for $3,714.

3          4-23-14 at          Email from ROBL using aas.inc@live.com to G.
           4:01 p.m.           Construction Inc in Minnesota w ith attached pictures of
                               debris on a trailer and on a burn pile.

4          4-23-14 at          2 emails from ROBL using aas.inc@live.com to B-T in
           4:22 p .m . an d    Minnesota with attached AAS invoice #1975 d ated 4-23-
           4:23 p.m.           14 for $3,080 for 694 Grand Ave, and attached AAS
                               invoice # 1976 d ated 4-23-14 for $2,130 for 635 Ashland
                               St.

5          7-22-14             Check #7300 dated 7-7-14 for $2,000 from R.K. payable to
                               AAS deposited into ROBL's bank account #XXX-198 at
                               Bremer Bank in New Richmond, WI via electronic
                               clearing through the Federal Reserve Bank in A tlanta,
                               GA.

6          10-8-14             Check # 1447 dated 9-30-14 for $1,250 from E.A. Heating
                               Cooling payable to ROBL deposited into ROBL's bank
                               account #XXX-198 at Bremer Bank in New Richmond,
                               WI via electronic clearing through the Federal Reserve
                               Bank in Atlanta, GA.




                                               7
     Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 8 of 10


COUNT DATE              NATURE OF WIRE COMMUNICATION
7     4-1-15            Check #3089 dated 2-17-15 for $400 from S.L. payable to
                        ROBL deposited into ROBL's bank account #XXX-198 at
                        Bremer Bank in New Richmond, WI via electronic
                        clearing through the Federal Reserve Bank in Atlanta,
                        GA.

8       4-1-15          Check #13717 dated 2-23-15 for $1,250 from P. Heating &
                        Air Conditioning payable to AAS deposited into ROBL's
                        bank account #XXX-198 at Bremer Bank in New
                        Richmond, WI via electronic clearing through the
                        Federal Reserve Bank in Atlanta, GA.

9       4-20-15         Check #6544 dated 4-20-15 for $2,300 from P.R.E.
                        payable to AAS deposited into ROBL's bank account
                        #XXX-198 at Bremer Bank in New Richmond, WI via
                        electronic clearing through the Federal Reserve Bank in
                        Atlanta, GA.

10      6-25-15 at      Email from ROBL using aas.inc@live.com to L.I.C. in
        8:50 a.m.       Minnesota with attached AAS estimate #2012 dated 6-
                        23-15 for $8,850.

11      6-25-15 at      Email from LG. in Minnesota to ROBL at
        l:27p.m.        aas.inc@live.com with revised AAS estimate #2012.

12      8-4-15          Check #6656 dated 7-31-15 for $1,000 from P.R.E.
                        payable to AAS deposited into ROBL's bank account
                        #XXX-198 at Bremer Bank in New Richmond, WI v ia
                        electronic clearing through the Federal Reserve Bank in
                        Atlanta, GA.

13      9-11-15 at      Email from ROBL using aas.inc@live.com to S.J. Church
        8:18 a.m.       in Minnesota with attached AAS estimate #2019 dated 9-
                        8-15 for $10,852.50.

14      4-17-16 at      Text messages from ROBL in New Richmond, WI using
        12:59 p .m.     651-248-xxxx to P.H . in Minnesota using 612-770-xxxx
                        that included p ictures of fa lsified documents sent to P.H.


          (All in violation of Title 18, United States Code, Section 1343).




                                         8
       Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 9 of 10


                                        COUNT15

       1.     Paragraph 1 of Count 1 is incorporated h ere.

       2.     From on or about October 10, 2013 to on or about September 6, 2016, in the

Western District and elsewhere, the defendant,

                          LLOYD ROBL, aka Lloyd Schmotter,

knowingly released into the ambient air a hazardous air pollutant, namely asbestos-

containing m aterial, and knew at the time of the release he placed another person in

imminent danger of death and serious bodily injury by burning asbestos-containing

material in burn piles and in 55-gallon burn barrels at his home at 1930 Highway 64,

New Richmond, Wisconsin, and spreading the ashes from these fires along his property

line and the adjacent farm field.

             (In violation of Title 42, United States Code, Section 7413(c)(5)).

                                        COUNT16

       1.     Paragraph 1 of Count 1 is incorporated here .

       2.     In or about July 2014, in the Western District of Wisconsin and elsewhere,

the defendant,

                          LLOYD ROBL, aka Lloyd Schmotter,

knowingly and w illfully conducted a resp onse action with resp ect to a friable asbestos-

containing material in a public and commercial building w ithout the proper

accreditation by a State under the Toxic Substances Control Act, namely: ROBL and an

AAS employee rem oved pipe insulation containing asbestos from the basement of an

18-unit apartment complex located at 535 Asbury Street, St. Paul, Minnesota, w ithout

either of them possessing a current certification from the State of Minnesota to conduct

                                             9
      Case: 3:18-cr-00136-wmc Document #: 5 Filed: 10/10/18 Page 10 of 10


such an asbestos response action, and then transported the asbestos-containing m aterial

from the job site to ROBL's home at 1930 Highway 64, New Richmond, Wisconsin,

where ROBL burned it without a State of Wisconsin asbestos abatem ent licen se.

              (In violation of Title 15 United States Code, Section 2615(b)).

                                        COUNT17

       1.     Paragraph 1 of Count 1 is incorporated here.

      2.      From on or about September 9, 2016 to on about October 27, 2016, in the

Western District of Wisconsin, the defendant,

                          LLOYD ROBL, aka Lloyd Schmotter,

knowingly and corruptly concealed and attempted to conceal documents, n am ely AAS

business records w ith the intent to impair the availability of these documents for use in

an official p roceeding, namely, the federal grand jury investigation of Lloyd Robl d ba

AAS, Inc.

             (In violation of Title 18, United States Code, Section 1512(c)(l)).

                                          A TRUE BILL


                                          ~~OR

                                          Indictment returned: 10/t v/1 t'




SCOTT C. BLADER
United States Attorney




                                             10
